Citation Nr: 1731715	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-02 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease prior to May 2, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted service connection for coronary artery disease post coronary artery bypass graft (CABG) with an initial rating of 10 percent effective April 15, 2010.

In a December 2011 rating decision, the RO increased the rating for coronary artery disease to 30 percent effective May 2, 2011.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

The Board remanded the appeal for additional development in February 2014, March 2015, February 2016, and February 2017.  


FINDINGS OF FACTS

1.  Prior to May 2, 2011, the Veteran's coronary artery disease more closely approximated to a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

2.  From May 2, 2011, the Veteran's coronary artery disease more closely approximated to a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to May 2, 2011 have not been met. 38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2015); 38 C.F.R. § 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for an initial rating in excess of 30 percent from May 2, 2011 have not been met. 38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2015); 38 C.F.R. § 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard April 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was afforded several VA examinations and the reports have been associated with the claims file.  The examinations, including a May 2016 VA examination in conjunction with a March 2017 addendum report, are sufficient evidence for deciding the claim.  These reports are adequate and based upon consideration of the Veteran's prior medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, "staged evaluations" may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's coronary artery disease has been evaluated under the General Rating Formula for the Cardiovascular System.  38 C.F.R. § 4.104, DC 7005.  Under this Formula, a disability rating of 10 percent is assigned when there is a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

A disability rating of 30 percent is assigned when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

A disability rating of 60 percent is assigned when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A disability rating of 100 percent is assigned when there is chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

At a May 2010 VA examination, there was no evidence of congestive heart failure or pulmonary hypertension.  On physical examination, the Veteran's heart size was normal.  The ejection fraction was 60 percent.  He had dyspnea upon mild exertion and was required to take medication for his heart condition.  The Veteran indicated that he was retired since 1994 and retired because he was eligible by age.

In an August 2010 addendum, the examiner noted that the Veteran's METs was estimated at 3 due to pulmonary issues, not cardiac issues.  The examiner also noted that a heart catheterization in June 2009 revealed an ejection fraction of 60 percent which is considered normal.  The examiner further stated that ejection fraction is the best predictor of cardiac status.  In an October 2010 addendum, the examiner reported that the Veteran's estimated METs were 2 and with this the Veteran tired easily, had no energy and there was dyspnea on mild exertion.

VA treatment records indicated that on May 23, 2011, the Veteran's left ventricular ejection fraction was 60 percent, and no ischemia was seen.  In June 2011, he was seen with symptoms of dizziness and fatigue.  He reported mild exertion palpitations described as pounding and dizziness with sudden movement and fatigue.    

According to a June 2011 correspondence from the Veteran's private cardiovascular physician, a Lexiscan Myoview stress test was completely normal and negative for ischemia and an ejection fraction of 60 percent.

Additionally, private treatment records show that the Veteran was administered another stress test in January 2012.  The exercise treadmill test report showed normal sinus rhythm; however, the test was terminated due to dyspnea and fatigue.  The submaximal stress test was negative for chest pain, and ischemia.  His METs was measured as 10.16 and left ventricular ejection fraction was 64 percent.  His echocardiogram report showed his left ventricle was at the upper limits of normal in size with normal systolic function with ejection fraction of approximately 70 percent.

At a November 2011 VA examination, the Veteran reported symptoms of dyspnea, fatigue, and dizziness.  He was taking continuous medication.  There was no evidence of congestive heart failure.  The examiner (who indicated that exercise METs testing was not completed because it is not required as part of Veteran's treatment plan) reported estimated METs between 1- 3, which he noted is consistent with activities such as eating, dressing, taking a shower, slow walking for 1-2 blocks.  EKG tested was performed November 1, 2011; chest x-ray on June 18, 2009; cardiac catheterization on June 15, 2009; and echocardiogram on May 2, 2011.  On examination, current left ventricular ejection fraction was 55 percent.  The examiner indicated that the Veteran's estimated METs is low due to non-cardiac conditions and the ejection fraction was the most accurate indicator of his cardiac function.  

At a September 2014 VA examination, there was no evidence of congested heart failure, cardiac hypertrophy, or cardiac dilation.  The examiner noted that post-CABG in 2009; the Veteran has continued fatigue, weakness, and dyspnea with minor exertion.  The examiner reported that diagnostic testing, including a chest x-ray in May 2014 and an echocardiogram in January 2012, revealed no evidence of cardiac hypertrophy or dilation.  The January 2012 echocardiogram revealed left ventricular ejection fraction of 70 percent.  A multi-gated acquisition (MUGA) scan in January 2012 revealed an ejection fraction of 64 percent.  The examiner referred to the recent stress test of January 2012 which resulted in METs of 10.16 and indicated that this METs level limitation was due solely to the heart condition.  The examiner also reported that the aforementioned diagnostic tests (showing METs of 10 and EF of 70 percent in 2012) are reflective of the Veteran's current cardiac status and therefore repeat METs testing was not ordered.  

At the May 2016 VA examination, the Veteran's left ventricular ejection fraction was 70 percent and there was no evidence of cardiac hypertrophy or dilation.  Again, the examiner relied on the January 2012 METs results of 10.16 in discussing the Veteran's current cardiac functional level.

VA treatment records in May 2016 showed the Veteran continued to complain of drowsiness and fatigue, but workup including chest x-ray, cardiac stress and several labs have been negative.

In March 2017, the VA examiner provided an addendum to address concerns about METs tests that were raised in the Board's February 2017 remand.  In the addendum, the examiner noted that she conducted an interview based METs test by phone.  She indicated that the Veteran's osteoarthritis is the largest factor limiting his MET level and further he is not medically fit enough to estimate the METS level reflecting the current function of solely his heart.  Thus, it is not possible to state an estimated METS level for the heart only without resorting to mere speculation.  The examiner concluded that in this case, the left ventricular ejection fraction is a more accurate indicator of heart function than the Veteran's estimated MET level.  His most recent ejection fraction measurements have been 64 percent and 70 percent, both of which are normal.

A. Period Prior to May 2, 2011

Based on the evidence, a rating in excess of 10 percent prior to May 2, 2011 is not warranted.  Under the General Rating Formula for Diseases of the Heart, the next highest rating of 30 percent is assigned when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

During this appeal period, there was no evidence of cardiac hypertrophy or dilation confirmed upon diagnostic testing.  Although the August 2010 VA examination addendum report shows the Veteran's estimated METs were 3 (estimated as 2 in a further October 2010 addendum), the VA examiner indicated that this level of METs was not related to the Veteran's service-connected coronary artery disease, but rather pulmonary issues.  This examiner, as have other clinicians, indicated that the Veteran's ejection fraction is the best predictor of his cardiac status.  Ejection fraction measured at the May 2010 VA examination was 60, which is within normal range, and not consistent with the criteria for a higher rating.  For this reason, the preponderance of the evidence is against a rating of 30 percent or higher at any time prior to May 2, 2011.

B. Period From to May 2, 2011

Based on the evidence, a rating in excess of 30 percent from May 2, 2011 is not warranted.  Under the General Rating Formula for Diseases of the Heart, the next highest rating of 60 percent is assigned when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

During this appeal period, there was no evidence of congestive heart failure.  The only exercise-based METs findings during this appeal period are from a January 2012 stress test, which revealed METs of 10.16.  However, in May 2017, a VA examiner determined that the Veteran is not medically fit to estimated METs level based on the functioning of his heart.  See VA examination addendum report dated in May 2017.  Further, nearly all of the VA clinicians have indicated that in this case, the Veteran's left ventricular ejection fraction findings are the most reflective of his cardiac functioning and should be used to assess his disability.  

The Veteran's left ventricular dysfunction has consistently resulted in ejection fractions greater than 50 percent throughout this period.  As the evidence reflects, ejection fractions have been recorded at: 60 percent (May 2011 VA examination), 64 percent (January 2012 stress test), 55 percent (November 2011 VA examination), and 70 percent (VA examination May 2016 VA examination).  The medical examiners in this case have determined that the Veteran's left ventricular ejection fraction is the most accurate indicator of his heart function and have further indicated that the aforementioned results are normal. 

As the evidence does not reflect more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction less than 50 percent - the preponderance of the evidence is against a rating of 60 percent or higher at any time from May 2, 2011.

In sum, a 10 percent rating, but no higher, is warranted prior to May 2, 2011and a rating of 30 percent, but no higher, is warranted thereafter.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); 38 U.S.C.A. § 5107(b).  There are no additional expressly or reasonably raised issues presented, to include a claim for a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 10 percent for coronary artery disease prior to May 2, 2011; and in excess of 30 percent thereafter, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


